Warner, J.
. The error assigned to the judgment of the Court below, in this case, is the refusal to allow the president of the company to be asked by plaintiff’s counsel, “if the company did not invest said Confederate currency in cotton, at ten and twenty cents per pound, for which it got forty cents per pound, after the war.” In sustaining the objection "to this evidence, the Court Remarked, that “but for the Ordinance, such bonds, so purchased from the. company, would have no validity.” This is also assigned as error. In our judgment, the question proposed to the witness was'not admissible finder t-ho provisions of the Ordinance of 1865.
Although the Court may have given a wrong reason for its judgment, still, if the judgment of the Court was right upon the question, this Court willpuot reverse it on that ground.
Let the judgment of the Court below be affirmed.